                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                                            Case No.: 0:16-cv-62522-WPD/Snow

MARLLANTAS, INC., US MAR INVESTMENTS, LLC,
and OSCAR ORLANDO MAYORGA RAMOS,

                       Plaintiffs,
       v.

L. FRANCIS CISSNA, U.S. Citizenship and
Immigration Services, in his official capacity,

                       Defendant.
                                              /


                    FINAL JUDGMENT AND ORDER CLOSING CASE

       THIS CAUSE is before the Court upon the Court’s Order Adopting Report of Magistrate

Judge, wherein the Court denied Plaintiffs’ Second Cross-Motion to Set Aside Agency Action and

granted Defendant’s Second Motion for Summary Judgment.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

            1. Judgement is hereby entered in favor of Defendant and against Plaintiffs;

            2. Plaintiffs shall take nothing from Defendant through this action; and

            3. The Clerk is hereby directed to CLOSE this case and DENY any pending motions

               as moot.

       DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida this

28th day of December, 2018.




                                                  1
Copies furnished to:

Counsel of Record




                       2
